DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/26/21 have been received. Claims 1 and 2 have been amended. Claims 5-7 are new.
Claim Objections
3.	The objection to claim 2 is withdrawn because the Applicant amended the claim
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (EP2621006A1 as cited in IDS dated 8/2/19) on  claim(s) 1  is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Cheng et al. (EP2621006A1 as cited in IDS dated 8/2/19) in view of Hwang et al. (US 2011/0003235) on claim 2 is/are withdrawn.
6.	The rejection under 35 U.S.C. 103 as being unpatentable over Cheng et al. (EP2621006A1 as cited in IDS dated 8/2/19)  on claim 4 is/are withdrawn.
Allowable Subject Matter
7.	Claims 1-7 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a method for driving a solid oxide fuel cell including an anode containing NiO, a 
	The prior art to Cheng et al. (EP2621006A1) discloses a method for driving a solid oxide fuel cell including an anode containing NiO, a cathode, and an electrolyte provided between the anode and the cathode, the electrolyte containing a ceria-based metal oxide, the method comprising adjusting the solid oxide fuel cell to a driving temperature; reducing NiO of the anode to Ni by supplying a gas containing oxygen to the cathode and supplying a gas containing hydrogen to the anode; and driving the solid oxide fuel cell by supplying the gas containing oxygen to the cathode and supplying the gas containing hydrogen to the reduced anode but does not disclose, teach or render obvious oxidizing the electrolyte by supplying the gas containing oxygen to the cathode and stopping the supply of the gas containing hydrogen to the reduced anode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724